EXHIBIT 10.68

Corporate Performance Plan For 2011

CORNING INCORPORATED

CASH PERFORMANCE UNIT AGREEMENT

(Terms and Conditions)

This Cash Performance Unit Agreement (“Agreement”) dated                     
between Corning Incorporated (“Corning” or the “Corporation”) and the employee
named below is subject in all respects to Corning’s 2005 Employee Equity
Participation Program as amended, a copy of which may be obtained from the
Corporation’s Secretary at One Riverfront Plaza, Corning, New York 14831.

 

1. Award of Units. Corning hereby awards to the below-named employee (the
“Employee”) the number of Cash Performance Units (the “Cash Units”), with a
potential aggregate value equal to $[AMOUNT], indicated below.

 

Employee  

Employee Number

 

Number of
Cash Units

   

Each Cash Unit shall entitle the Employee to receive from Corning an amount
equal to [Insert value per Unit, i.e., $1] ; provided that the Employee
satisfies both the performance based and service based vesting requirements set
forth in Sections 3 and 4. Such Cash Units, if any, shall be paid to the
Employee at the time set forth in Section 5.

 

2. Non-Transferability. The Cash Units may not be sold, assigned, transferred,
pledged or otherwise encumbered by or on behalf of or for the benefit of the
Employee.

 

3. Performance Based Vesting Requirement. Cash Units are subject to both
performance based and service based vesting requirements.

 

  (a) Under the performance based vesting requirement, the Employee shall “earn”
a number of Cash Units based upon the extent to which the Compensation Committee
of Corning’s Board of Directors (the “Committee”) determines that the
performance goals for the 2011 fiscal year (the “Performance Period”) set forth
in the schedule titled “2011 Corporate Performance Plan Financial Goals” have
been met.

 

  (b) If during the Performance Period the Employee’s employment relationship
with the Corporation is terminated for any reason (other than a termination as
described in Section 4(b)(i) or 4(f) below, both of which result in all Cash
Units being forfeited), the number of Cash Units which the Employee may be
eligible to “earn” shall be reduced by a ratio the numerator of which is 12
minus the number of full calendar months the Employee was actively employed
during 2011 and the denominator of which is 12. The number of Cash Units that
have not been “earned” under the performance based vesting requirement shall be
forfeited.

 

  (c) An Employee shall not vest in his/her right to receive Cash Units that
have been “earned” as a result of the Corporation’s performance unless the
Employee also satisfies the service based vesting requirements set forth in
Section 4.

 

4. Service Based Vesting Requirement. Subject to the exceptions set forth below,
the Employee must remain in continuous employment with Corning until February 3,
2014, to satisfy the service based vesting requirement. If the Employee’s
employment with Corning terminates before February 3, 2014, any “earned” Cash
Units, as described in Section 3 above, as of the date of the Employee’s
employment terminates shall be treated as follows:

 

  (a) Retirement at or After Age 55 – If the Employee terminates employment on
account of normal or early retirement on or after age 55 after the Performance
Period, then the service based vesting requirement shall be satisfied with
respect to the “earned” Cash Units prorated in accordance with Section 3(b)
above.



--------------------------------------------------------------------------------

  (b) Involuntary Termination (not “for cause”) – If the Employee’s employment
is involuntarily terminated and it is not “for cause”:

 

  (i) during the Performance Period, then all of the Cash Units shall be
forfeited; or

 

  (ii) after the Performance Period, then the service based vesting requirement
shall be satisfied as of the Employee’s termination date for the prorated number
of Cash Units “earned”, calculated as the total number of Cash Units “earned”
multiplied by a ratio with the numerator equal to the number of full calendar
months from the start of the Performance Period through the Employee’s
termination date, and the denominator of which is 37.

For purposes of this Agreement, “for cause” shall mean the Employee’s:

 

  •  

conviction of a felony or conviction of a misdemeanor involving moral turpitude
(from which no further appeals have been or can be taken);

 

  •  

a material breach of Corning’s Code of Conduct;

 

  •  

gross abdication of his duties as an employee of the Corporation (other than due
to the Employee’s illness or personal family problems), which conduct remains
uncured by the Employee for a period of at least 30 days following written
notice thereof to the Employee by the Corporation, in each case as determined in
good faith by the Corporation; or

 

  •  

misappropriation of Corning’s assets, personal dishonesty or business conduct
which causes material or potentially material financial or reputational harm for
the Corporation. For purposes of this Section 4(b), no act or failure to act on
the Employee’s part shall be deemed to be a termination for cause if done, or
omitted to be done, in good faith, and with the reasonable belief that the
action or omission was in the best interests of the Corporation.

 

  (c) Death – If the Employee dies while employed after the Performance Period,
then the service based vesting requirement shall be satisfied with respect to
the “earned” Cash Units. If Employee’s death occurs during the Performance
Period, then the service based vesting requirement shall be satisfied with
respect to the number of “earned” Cash Units prorated in accordance with
Section 3(b) above.

 

  (d) Disability – If the Employee’s employment is terminated after the
Performance Period as a result of a total and permanent disability (as that term
is defined in the Corporation’s long-term disability plan(s)), then the service
based vesting requirement shall be satisfied with respect to the “earned” Cash
Units. If Employee’s total and permanent disability occurs during the
Performance Period, then the service based vesting requirement shall be
satisfied with respect to the number of “earned” Cash Units prorated in
accordance with Section 3(b) above.

 

  (e) Divestiture, etc. – If the Employee’s employment is terminated due to a
reduction in force, divestiture or discontinuance of certain of the
Corporation’s operations after the Performance Period, then the service based
vesting requirement shall be satisfied with respect to the number of “earned”
Cash Units. If the Employee’s termination of employment under this subsection
occurs during the Performance Period, then the service based vesting requirement
shall be satisfied with respect to the number of “earned” Cash Units prorated in
accordance with Section 3(b) above.

 

  (f) Voluntary Termination, Termination for Cause, Dereliction of Duties or
Harmful Acts – If the Employee voluntarily leaves the employ of the Corporation,
or if the Employee’s employment shall be terminated “for cause”, or if the
Employee causes the Corporation to suffer financial harm or damage to its
reputation through (i) dishonesty, (ii) material violation of the Corporation’s
standards of ethics or conduct, or (iii) material deviation from the duties owed
the Corporation by the Employee, all of the Cash Units shall be forfeited as of
the Employee’s termination date.

 

2



--------------------------------------------------------------------------------

  (g) Change of Control – In the event that the Employee remains in continuous
employment with Corning or its subsidiaries until the date of a “change of
control” of Corning that occurs before February 3, 2014, all nonforfeited
“earned” Cash Units shall fully vest without any pro ration under Sections 3(b)
or 4. In such case, the Employee’s “earned” and vested Cash Units shall be
calculated as the number of Cash Units the Committee determined that the
Employee “earned” under Section 3(a) based on the Company’s performance during
the Performance Period, provided that if the “change of control” occurs during
the Performance Period, the Employee’s “earned” and vested Cash Units shall be
calculated as the greater of: (i) 100% of the Employee’s “target” number of Cash
Units under the Corporation’s 2011 Corporate Performance Plan Financial Goals,
or (ii) the number of Cash Units the Committee determines, in its sole
discretion, that the Employee would have received under the Corporation’s 2011
Corporate Performance Plan Financial Goals based on the Committee’s estimate of
the Corporation’s forecasted performance for the Performance Period.

For purposes of this Agreement, the term “change of control” shall mean an event
that is “a change in the ownership or effective control of the Corporation, or
in the ownership of a substantial portion of the assets of the Corporation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and that also falls within one of the following
circumstances:

 

  (i) an offerer (other than Corning) purchases shares of Corning Common Stock
pursuant to a tender or exchange offer for such shares;

 

  (ii) any person (as such term is used in Sections 13(d) and 14(d) (2) of the
Securities Exchange Act of 1934) is or becomes the beneficial owner, directly or
indirectly, of Corning securities representing 50% or more of the combined
voting power of Corning’s then outstanding securities;

 

  (iii) the membership of Corning’s Board of Directors changes as the result of
a contested election or elections, such that a majority of the individuals who
are Directors at any particular time were initially placed on the Board of
Directors as a result of such a contested election or elections occurring within
the previous two years; or

 

  (iv) the consummation of a merger in which the Corporation is not the
surviving corporation, consolidation, sale or disposition of all or
substantially all of Corning’s assets or a plan of partial or complete
liquidation approved by the Corporation’s shareholders.

 

5. Time of Payment. “Earned” Cash Units that have vested shall be paid as of the
earliest of the following dates:

 

  (a) Death or Separation from Service after February 1, 2012 – If the Employee
dies or “separates from service” (within the meaning of Section 409A of the
Code) from Corning after February 1, 2012, the Employee’s “earned” Cash Units
that are vested as of the date of the Employee’s death or separation from
service shall be paid within 60 days after the Employee dies or separates from
service.

 

  (b) Death or Separation from Service on or before February 1, 2012 – If the
Employee dies or “separates from service” (within the meaning of Section 409A of
the Code) from Corning on or before February 1, 2012, the Employee’s “earned”
Cash Units that are vested as of the date of the Employee’s death or separation
from service shall be paid within 60 days after February 1, 2012.

 

  (c) February 3, 2014 – If the Employee does not “separate from service”
(within the meaning of Section 409A of the Code) from Corning before February 3,
2014, the Employee’s “earned” Cash Units that are vested as of February 3, 2014,
shall be paid within 60 days after February 3, 2014.

 

  (d) Change of Control – In the event of a Change of Control, the Employee’s
“earned” Cash Units that are vested as of the date of the Change of Control
shall be paid within 30 days following the date of the Change of Control.

 

3



--------------------------------------------------------------------------------

  (e) Special Distributions to Pay Social Security, Medicare Taxes – In the
event that “earned” Cash Units become subject to Social Security and/or Medicare
taxes prior to a distribution event described in Sections 5(a)-(d) above (i.e.,
because the payment of the Cash Units is no longer subject to a substantial risk
of forfeiture) a partial distribution of the Cash Units will be made to pay the
Federal Insurance Contributions Act (“FICA”) tax imposed under Code sections
3101, 3121(a), and 3121(v)(2) on the Employee’s “earned” Cash Units (the “FICA
Amount”). Additionally, a partial distribution of the Cash Units will be made to
pay the income tax at source on wages imposed under section 3401 or the
corresponding withholding provisions of applicable state, local, or foreign tax
laws as a result of the payment of the FICA Amount, and to pay the additional
income tax at source on wages attributable to the pyramiding section 3401 wages
and taxes. However, the total payment under this provision must not exceed the
aggregate of the FICA Amount, and the income tax withholding related to such
FICA Amount. Any subsequent amount that is paid under this Agreement will be
reduced by the amount paid under this Section 5(e).

Notwithstanding the foregoing, if an amount becomes payable under the above
rules due to the Employee incurring a “separation from service” within the
meaning of Section 409A of the Code (for this purpose, payments on account of
death are not considered payments made on account of separation from service),
and the Employee is a “specified employee” (within the meaning of Section 409A
of the Code) as of the date of separation from service, the Employee’s “earned”
Cash Units that are vested as of the date of the Employee’s separation from
service shall be paid on or after the first day of the seventh month after the
Employee’s separation from service and before the 15th day of the seventh month
following the date the Employee separates from service.

All Cash Units that have not vested as of the date any Cash Unit is paid shall
be forfeited; provided that any distributions under Section 5(e) shall not
result in the forfeiture of any unpaid Cash Units.

 

6. Form of Payment. At the time specified in Section 5, the Compensation
Committee of the Corning Board of Directors may elect, in their sole disretion,
to pay out any “earned” Cash Units in cash and/or shares of Corning common
stock, par value $0.50 per share (“Common Stock”) . If paid in stock, Corning
shall deliver to the Employee a certificate or certificates, or at the election
of the Corporation make an appropriate book-entry, for the number of whole
shares of Common Stock equal in value to the number of “earned” Cash Units that
are vested as of the business day preceding the date of payment, with any
resulting fractional shares being delivered to the Employee in cash. An Employee
shall have no further rights with regard to the Cash Units once the cash or
shares of Common Stock have been delivered. The cash or number of shares of
Common Stock which Corning must deliver pursuant to this Agreement shall be
reduced by the value of all taxes which the Corporation is required by law to
withhold by reason of such delivery.

 

7. Voting and Dividend Rights. Because the Cash Units do not constitute shares
of Common Stock (but rather just the right to receive cash or shares in the
future upon satisfaction of the specified performance and service based vesting
conditions), the grant or vesting of Cash Units shall not provide the Employee
with any shareholder rights (such as voting or dividend rights).

 

8. Transfers. If the Employee is transferred from Corning to a subsidiary (being
a 50% or greater owned entity), or vice versa or from one subsidiary to another,
the Employee’s employment shall not be deemed to have terminated.

 

9. Section 409A and Unfunded Plan. This Agreement is intended to comply with the
requirements of Section 409A of the Code and shall be interpreted and
administered in accordance with that intent. If any provision of the agreement
would otherwise conflict with or frustrate this intent, that provision will be
interpreted and deemed amended so as to avoid the conflict. This Agreement is an
unfunded deferred compensation plan.

 

10. Modification/Interpretation. Any modification of the terms of this Agreement
must be approved, and any dispute, disagreement or matter of interpretation
which shall arise under this Agreement shall be finally determined by the
Committee in its absolute discretion.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by Corning and the
Employee.

 

CORNING INCORPORATED       EMPLOYEE     By:  

/s/ John P. MacMahon

    By:       John P. MacMahon           Senior Vice President,          
Compensation & Benefits     Address:       Corning Incorporated                
   

 

5